PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion to change place of trial from Rockland county to the county of ><ew York granted, with $10 costs, on the ground that the case is so exceptional in its circumstances as to cause a departure from the special rule stated in Mills v. Sparrow, 131 App. Div. 241, 115 N. Y. Supp. 629 and an application of the general rule stated in Van Alstine v. Burt, 151 App. Div. 81, 135 N. Y. Supp. 779, and Harrison v. Holahan, 122 App. Div. 740, 107 N. Y. Supp. 741. See, also, 140 N. Y. Supp. 1115.